DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10573023. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 10573023 defines an augmented reality (AR) system for use with a medical imaging scanner, the AR system comprising: a processor; and a memory comprising program code that is executable by the processor to perform operations comprising: obtaining a digital image from a camera; identifying a pose of a gantry of the medical imaging scanner based on content of the digital image, the gantry including a movable C-arm supporting an imaging signal transmitter and a detector panel that are movable along an arc relative to a station; determining a range of motion of the movable C-arm along the arc based on the pose; generating a graphical object based on the range of motion and the pose; and providing the graphical object to a display device for display as an overlay relative to the medical imaging scanner, wherein the operation of identifying the pose of the gantry comprises identifying a pose of at least one of the imaging signal transmitter and the detector panel, wherein the operation of determining the range of motion of the movable C-arm along the arc comprises determining a range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc; and wherein the operation of providing the graphical object to the display device comprises providing an arcuate object for display as an overlay relative to the gantry and with a pose that indicates the range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc; wherein the operation of providing the arcuate object for display comprises providing a circular object for display as an overlay relative to the gantry and with a pose that indicates an interior region of the movable C-arm that will not be contacted by the at least one of the imaging signal transmitter and the detector panel when moved along the arc through the range of motion. It would have been obvious to one of ordinary skill in the art to notice claim 1, 2 and 3 in current application and claim 1 in U.S. Patent No. 10573023 are almost identical, claim 1 in current application is much broader than claim 1 in U.S. Patent No. 10573023. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claim 2-20 are rejected because it’s almost identical to claim 2-13 of U.S. Patent No. 10573023.
Claim in Application 17382556
Claim in Patent 10573023
1. A method of using a medical imaging scanner comprising: 
under the control of a processor, 

1. An augmented reality (AR) system for use with a medical imaging scanner, the AR system comprising: 
a processor; 
and a memory comprising program code that is executable by the processor to perform operations comprising: 
obtaining a digital image of the medical imaging scanner from a camera; 
identifying by the processor a pose of a gantry of the medical imaging scanner based on the obtained digital image, the gantry including a movable C-arm supporting an imaging signal transmitter and a detector panel that are movable along an arc relative to a station; 
obtaining a digital image from a camera; identifying a pose of a gantry of the medical imaging scanner based on content of the digital image, the gantry including a movable C-arm supporting an imaging signal transmitter and a detector panel that are movable along an arc relative to a station; 
predictively determining a range of motion of the movable C-arm along the arc based on the pose without moving the movable C-arm; 
determining a range of motion of the movable C-arm along the arc based on the pose; 

generating a graphical object based on the predictive determination of the range of motion and the pose, wherein the graphical object indicates a clearance region that will not be contacted by the imaging signal transmitter and the detector panel during imaging; and 
generating a graphical object based on the range of motion and the pose; 

displaying the generated graphical object on an augmented reality (AR) display device as an overlay to the medical imaging scanner.
and providing the graphical object to a display device for display as an overlay relative to the medical imaging scanner, 
2. The method of claim 1, wherein: the step of identifying the pose of the gantry includes identifying a pose of at least one of the imaging signal transmitter and the detector panel; 
wherein the operation of identifying the pose of the gantry comprises identifying a pose of at least one of the imaging signal transmitter and the detector panel, 
2. the step of determining the range of motion of the movable C-arm along the arc includes determining a range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc; and 
wherein the operation of determining the range of motion of the movable C-arm along the arc comprises determining a range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc; 
2. the step of providing the graphical object to the AR display device includes providing an arcuate object for display as an overlay relative to the gantry and with a pose that indicates the range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc.
and wherein the operation of providing the graphical object to the display device comprises providing an arcuate object for display as an overlay relative to the gantry and with a pose that indicates the range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc; 
3. The method of claim 2, wherein: the step of providing the arcuate object for display includes providing a circular object for display as an overlay relative to the gantry and with a pose that indicates an interior region of the movable C-arm that will not be contacted by the at least one of the imaging signal transmitter and the detector panel when moved along the arc through the range of motion.
wherein the operation of providing the arcuate object for display comprises providing a circular object for display as an overlay relative to the gantry and with a pose that indicates an interior region of the movable C-arm that will not be contacted by the at least one of the imaging signal transmitter and the detector panel when moved along the arc through the range of motion.


Conflicting claims numbers:
17382556
1,2,3,16
4
5
6
7
8
9
10,19
11
12,20
15
10573023
1
2
3
4
5
6
7
8
9
10
13


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 11100668. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 11100668 defines a system for use with a medical imaging scanner, the system comprising: a display; a processor coupled to the display; and a memory storing program code that is executable by the processor to perform operations comprising: obtaining a digital image of the medical imaging scanner from a camera; identifying a pose of a gantry of the medical imaging scanner based on the obtained digital image, the gantry including a movable C-arm supporting an imaging signal transmitter and a detector panel that are movable along an arc relative to a station; predictively determining a range of motion of the movable C-arm along the arc based on the pose without moving the movable C-arm; generating a graphical object based on the predictive determination of the range of motion and the pose, wherein the graphical object indicates a clearance region that will not be contacted by the imaging signal transmitter and the detector panel during an imaging scan; and displaying the generated graphical object on the display as an overlay to the medical imaging scanner, wherein the operation of identifying the pose of the gantry comprises identifying a pose of at least one of the imaging signal transmitter and the detector panel; wherein the operation of determining the range of motion of the movable C-arm along the arc comprises determining a range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc; and wherein the operation of providing the graphical object to the display device comprises providing an arcuate object for display as an overlay relative to the gantry and with a pose that indicates the range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc, the operation of providing the arcuate object for display comprises providing a circular object for display as an overlay relative to the gantry and with a pose that indicates an interior region of the movable C-arm that will not be contacted by the at least one of the imaging signal transmitter and the detector panel when moved along the arc through the range of motion. It would have been obvious to one of ordinary skill in the art to notice claim 1, 2 and 3 in current application and claim 1 in U.S. Patent No. 11100668 are almost identical, claim 1 in current application is much broader than claim 1 in U.S. Patent No. 11100668. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claim 2-20 are rejected because it’s almost identical to claim 2-13 of U.S. Patent No. 11100668.
Claim in Application 17382556
Claim in Patent 11100668
1. A method of using a medical imaging scanner comprising: 
under the control of a processor, 

1. A system for use with a medical imaging scanner, the system comprising: 
a display; 
a processor coupled to the display; and 
a memory storing program code that is executable by the processor to perform operations comprising: 
obtaining a digital image of the medical imaging scanner from a camera; 
identifying by the processor a pose of a gantry of the medical imaging scanner based on the obtained digital image, the gantry including a movable C-arm supporting an imaging signal transmitter and a detector panel that are movable along an arc relative to a station; 
obtaining a digital image of the medical imaging scanner from a camera; identifying a pose of a gantry of the medical imaging scanner based on the obtained digital image, the gantry including a movable C-arm supporting an imaging signal transmitter and a detector panel that are movable along an arc relative to a station; 
predictively determining a range of motion of the movable C-arm along the arc based on the pose without moving the movable C-arm; 
predictively determining a range of motion of the movable C-arm along the arc based on the pose without moving the movable C-arm; 
generating a graphical object based on the predictive determination of the range of motion and the pose, wherein the graphical object indicates a clearance region that will not be contacted by the imaging signal transmitter and the detector panel during imaging; and 
generating a graphical object based on the predictive determination of the range of motion and the pose, wherein the graphical object indicates a clearance region that will not be contacted by the imaging signal transmitter and the detector panel during an imaging scan; and 
displaying the generated graphical object on an augmented reality (AR) display device as an overlay to the medical imaging scanner.
displaying the generated graphical object on the display as an overlay to the medical imaging scanner, 
2. The method of claim 1, wherein: the step of identifying the pose of the gantry includes identifying a pose of at least one of the imaging signal transmitter and the detector panel; 
wherein the operation of identifying the pose of the gantry comprises identifying a pose of at least one of the imaging signal transmitter and the detector panel; 
2. the step of determining the range of motion of the movable C-arm along the arc includes determining a range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc; and 
wherein the operation of determining the range of motion of the movable C-arm along the arc comprises determining a range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc; and 
2. the step of providing the graphical object to the AR display device includes providing an arcuate object for display as an overlay relative to the gantry and with a pose that indicates the range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc.
wherein the operation of providing the graphical object to the display device comprises providing an arcuate object for display as an overlay relative to the gantry and with a pose that indicates the range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc, 
3. The method of claim 2, wherein: the step of providing the arcuate object for display includes providing a circular object for display as an overlay relative to the gantry and with a pose that indicates an interior region of the movable C-arm that will not be contacted by the at least one of the imaging signal transmitter and the detector panel when moved along the arc through the range of motion.
the operation of providing the arcuate object for display comprises providing a circular object for display as an overlay relative to the gantry and with a pose that indicates an interior region of the movable C-arm that will not be contacted by the at least one of the imaging signal transmitter and the detector panel when moved along the arc through the range of motion.


Conflicting claims numbers:
17382556
1,2,3,16
4
5
6
7
8
9
10,19
11
12,20
15
11100668
1
2
3
4
5
6
7
8
9
10
13



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flexman U.S. Patent Application 20190371012 in view of Isaacs U.S. Patent Application 20130342578.
Regarding claim 1, Flexman discloses a method of using a medical imaging scanner comprising:
under the control of a processor (paragraph [0029]: The interactive medical device 102 may include a workstation or console 103 from which a procedure is supervised and/or managed. Workstation 103 preferably includes one or more processors 105 and memory 107 for storing programs and applications);
obtaining a digital image of the medical imaging scanner from a camera (paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106; imaging scanner is mounted on c-arm);
identifying by the processor a pose of a gantry of the medical imaging scanner based on the obtained digital image, the gantry including a movable C-arm (paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106; paragraph [0032]: The system further includes a graphic processing module 110 which is configured to generate a contextual overlay 116 on the augmented reality display device 106 on a specific region of the display device corresponding to the user's field of view; paragraph [0046]: overlays may be generated by the graphic processing module 110 which guide the user to manipulate a geometry module in order to move the c-arm of an imaging device to a specific position or orientation);
predictively determining a range of motion of the movable C-arm along the arc based on the pose without moving the movable C-arm; generating a graphical object based on the predictive determination of the range of motion and the pose, wherein the graphical object indicates a clearance region that will not be contacted by the imaging device during imaging; and displaying the generated graphical object on an augmented reality (AR) display as an overlay to the medical imaging scanner (paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106. The graphic processing module 110 is configured to generate a contextual overlay 156 which represents the areas needed for clearing during an image acquisition process so that the c-arm 154 may freely move without hitting any objects. The user when viewing the contextual overlay 156 on the augmented reality display device can easily determine if an object is within the region that requires clearance and may then remove the object from the region; the area outside overlay 156 is region that will not be contacted by imaging device).
Flexman discloses all the features with respect to claim 1 as outlined above. However, Flexman fails to disclose the gantry including a movable C-arm supporting an imaging signal transmitter and a detector panel that are movable along an arc relative to a station. 
Isaacs discloses a movable C-arm supporting an imaging signal transmitter and a detector panel that are movable along an arc relative to a station (paragraph [0024]: The C-arm 103 may be rotated about the patient P in the direction of the arrow 108 for different viewing angles of the surgical site... the receiver 105 may include a tracking target 106 mounted thereto that allows tracking of the position of the C-arm using a tracking device 130).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Flexman’s to determine C-arm position as taught by Isaacs, to reduce radiation exposure to patient and medical personnel without sacrifice in accuracy and resolution of medical image.

Regarding claim 2, Flexman as modified by Isaacs discloses the method of Claim 1, wherein:
the step of identifying the pose of the gantry comprises identifying a pose of at least one of the imaging signal transmitter and the detector panel (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255);
the step of determining the range of motion of the movable C-arm along the arc includes determining a range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255; Flexman’s paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106. The graphic processing module 110 is configured to generate a contextual overlay 156 which represents the areas needed for clearing during an image acquisition process so that the c-arm 154 may freely move without hitting any objects); and
the step of providing the graphical object to the AR display device includes providing an arcuate object for display as an overlay relative to the gantry and with a pose that indicates the range of motion of the at least one of the imaging signal transmitter and the detector panel along the arc (Flexman’s paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106. The graphic processing module 110 is configured to generate a contextual overlay 156 which represents the areas needed for clearing during an image acquisition process so that the c-arm 154 may freely move without hitting any objects. The user when viewing the contextual overlay 156 on the augmented reality display device can easily determine if an object is within the region that requires clearance and may then remove the object from the region; the area outside overlay 156 is region that will not be contacted by imaging device). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Flexman’s to determine C-arm position as taught by Isaacs, to reduce radiation exposure to patient and medical personnel without sacrifice in accuracy and resolution of medical image.

Regarding claim 13, Flexman as modified by Isaacs discloses the method of Claim 1, further comprising:
generating a graphical image indicative of an imaging beam path between the imaging signal transmitter and the detector panel; and displaying the generated graphical image on the AR display as an overlay to the medical imaging scanner (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255; Flexman’s paragraph [0032]: The system further includes a graphic processing module 110 which is configured to generate a contextual overlay 116 on the augmented reality display device 106 on a specific region of the display device corresponding to the user's field of view).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Flexman’s to determine C-arm position as taught by Isaacs, to reduce radiation exposure to patient and medical personnel without sacrifice in accuracy and resolution of medical image.

Regarding claim 14, Flexman as modified by Isaacs discloses the method of Claim 1, wherein:
generating a graphical image representing the locations of the detector panel and the imaging signal transmitter for a next image to be taken; displaying the generated graphical image on the AR display as an overlay to the medical imaging scanner (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255; Flexman’s paragraph [0032]: The system further includes a graphic processing module 110 which is configured to generate a contextual overlay 116 on the augmented reality display device 106 on a specific region of the display device corresponding to the user's field of view).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Flexman’s to determine C-arm position as taught by Isaacs, to reduce radiation exposure to patient and medical personnel without sacrifice in accuracy and resolution of medical image.

Claim 16 recites the functions of the apparatus recited in claim 1 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the apparatus steps of claim 16.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flexman U.S. Patent Application 20190371012 in view of Isaacs U.S. Patent Application 20130342578, and further in view of Allred U.S. Patent Application 20080144906.
Regarding claim 7, Flexman as modified by Isaacs discloses the method of Claim 1, wherein:
the step of determining the range of motion of the movable C-arm along the arc comprises determining a range of motion of an end of the movable C-arm along the arc (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255); and
the step of providing the graphical object to the display device comprises providing the graphical object to the display device as an overlay that extends from a present location of the end of the movable C-arm to a spaced-apart location along the arc that is within the range of motion of the end of the movable C-arm (Flexman’s paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106). However, Flexman as modified by Isaacs fails to disclose extending from a present location of the end of the movable C-arm to a spaced-apart location along the arc.
Allred discloses extending from a present location of the end of the movable C-arm to a spaced-apart location along the arc (paragraph [0033]: the detector 34 may be moved from a zero angular reference point through 145 degree of rotation while image exposures 32 are taken at predefined arc intervals to obtain a set of image exposures used to construct a 3-D volume).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman and Isaacs’s to take image at predefined arc intervals as taught by Allred, to capture and replay of full resolution video in surgical navigation.

Claim 8, 10-12, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flexman U.S. Patent Application 20190371012 in view of Isaacs U.S. Patent Application 20130342578, in view of Allred U.S. Patent Application 20080144906, and further in view of Siewerdsen U.S. Patent Application 20140049629.
Regarding claim 8, Flexman as modified by Isaacs, Allred and Siewerdsen discloses the method of claim 7, further comprising: determining that a physical object that is separate from the gantry has a surface that is intersected by the graphical object; and providing another graphical object for display as an overlay relative to the physical object and that identifies the physical object as being a collision risk for the end of the movable C-arm when moved along the arc through the range of motion (Flexman’s paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106; Siewerdsen’s paragraph [0043]: Video augmentation capability could include a direct image of the patient from the perspective of the treatment device, augmented by overlay of various imaging and/or treatment planning information; paragraph [0038]: in the case of mobile C-arm CT, external factors can interfere with CT acquisition (such as a collision between the C-arm and the patient bed during the scan, metallic artifact due to surrounding metallic parts, etc.) should also be taken into account during this process… the field of view may be visualized overlaid onto the video image in real-time).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman, Isaacs and Allred’s to display overlay on video image as taught by Siewerdsen, to provide a tracking and navigation system with improved field-of-view and line-of-sight for the tracker as well as improved accuracy, ease of set up, alignment and calibration.

Regarding claim 10, Flexman as modified by Isaacs, Allred and Siewerdsen discloses the method of claim 1, wherein: 
the step of identifying the pose of the gantry comprises identifying a pose of at least one of the imaging signal transmitter and the detector panel (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255);
the step of generating the graphical object based on the range of motion and the pose comprises generating a first graphical object that represents the imaging signal transmitter and has a first pose that is rotated and offset to a first location along the arc relative to a present location of the imaging signal transmitter, generating a second graphical object that represents the detector panel and has a second pose that is rotated and offset to a second location along the arc relative to a present location of the detector panel (Flexman’s paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106; Allred’s paragraph [0033]: the detector 34 may be moved from a zero angular reference point through 145 degree of rotation while image exposures 32 are taken at predefined arc intervals to obtain a set of image exposures used to construct a 3-D volume); and
the step of providing the graphical object to the display device comprises providing the first and second graphical objects for display as an overlay relative to the gantry and with the respective first and second poses (Flexman’s paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106; Siewerdsen’s paragraph [0043]: Video augmentation capability could include a direct image of the patient from the perspective of the treatment device, augmented by overlay of various imaging and/or treatment planning information; paragraph [0038]: the field of view may be visualized overlaid onto the video image in real-time).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman, Isaacs and Allred’s to display overlay on video image as taught by Siewerdsen, to provide a tracking and navigation system with improved field-of-view and line-of-sight for the tracker as well as improved accuracy, ease of set up, alignment and calibration.

Regarding claim 11, Flexman as modified by Isaacs, Allred and Siewerdsen discloses the method of claim 10, further comprising: 
repeating the steps of generating the graphical object for a plurality of locations along the arc and the providing the graphical object to the display device to animate repetitive movement of the imaging signal transmitter and the detector panel through at least part of the range of motion along the arc (Allred’s paragraph [0033]: the detector 34 may be moved from a zero angular reference point through 145 degree of rotation while image exposures 32 are taken at predefined arc intervals to obtain a set of image exposures used to construct a 3-D volume).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman, Isaacs and Allred’s to display overlay on video image as taught by Siewerdsen, to provide a tracking and navigation system with improved field-of-view and line-of-sight for the tracker as well as improved accuracy, ease of set up, alignment and calibration.

Regarding claim 12, Flexman as modified by Isaacs, Allred and Siewerdsen discloses the method of claim 1, wherein: 
the step of identifying the pose of the gantry comprises identifying present locations of the imaging signal transmitter and the detector panel (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255);
the step of generating the graphical object, comprises generating a first virtual imaging signal beam and a second virtual imaging signal beam; and the step of providing the graphical object to the display device comprises: providing the first virtual imaging signal beam for display as an overlay relative to the gantry and extending from an earlier defined location of the imaging signal transmitter to an earlier defined location of the detector panel; and providing the second virtual imaging signal beam for display as another overlay relative to the gantry and extending from a present location of the imaging signal transmitter to a present location of the detector panel (Flexman’s paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106; Allred’s paragraph [0033]: the detector 34 may be moved from a zero angular reference point through 145 degree of rotation while image exposures 32 are taken at predefined arc intervals to obtain a set of image exposures used to construct a 3-D volume; Siewerdsen’s paragraph [0043]: Video augmentation capability could include a direct image of the patient from the perspective of the treatment device, augmented by overlay of various imaging and/or treatment planning information; paragraph [0038]: the field of view may be visualized overlaid onto the video image in real-time).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman, Isaacs and Allred’s to display overlay on video image as taught by Siewerdsen, to provide a tracking and navigation system with improved field-of-view and line-of-sight for the tracker as well as improved accuracy, ease of set up, alignment and calibration.

Regarding claim 15, Flexman as modified by Isaacs, Siewerdsen and Allred discloses the method of Claim 1, wherein:
the operation of identifying the pose of the gantry comprises identifying within the digital image a location and orientation of a plurality of spaced-apart navigation markers connected to the gantry, and identifying a pose of at least one of the imaging signal transmitter and the detector panel based on the location and orientation of the plurality of spaced-apart tracking markers (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255; Siewerdsen’s paragraph [0044]: Direct mounting of a surgical tracker 12 on a rotational C-arm 14 (or other imaging or therapy device) offers potential performance and functional advantages… The hex-face reference marker demonstrates capability to maintain registration in a dynamic reference frame, e.g., across a full C-arm range of rotation and, by virtue of its perspective over the operating table… using as many faces as visible for any pose measurement are also possible; Allred’s paragraph [0033]: the detector 34 may be moved from a zero angular reference point through 145 degree of rotation while image exposures 32 are taken at predefined arc intervals to obtain a set of image exposures used to construct a 3-D volume).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman, Isaacs and Allred’s to display overlay on video image as taught by Siewerdsen, to provide a tracking and navigation system with improved field-of-view and line-of-sight for the tracker as well as improved accuracy, ease of set up, alignment and calibration.

Claim 19 recites the functions of the apparatus recited in claim 10 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the apparatus steps of claim 19.

Claim 20 recites the functions of the apparatus recited in claim 12 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the apparatus steps of claim 20.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flexman U.S. Patent Application 20190371012 in view of Isaacs U.S. Patent Application 20130342578, in view of Allred U.S. Patent Application 20080144906, in view of Siewerdsen U.S. Patent Application 20140049629, and further in view of Feiten U.S. Patent Application 20110224904.
Regarding claim 9, Flexman as modified by Isaacs, Allred and Siewerdsen discloses the method of Claim 7, further comprising:
determining that a physical object that is separate from the gantry has a surface that is intersected by the graphical object; and communicating a command to the medical imaging scanner that may collide with the physical object, responsive to the determination that the surface of the physical object is intersected by the graphical object (Flexman’s paragraph [0050]: FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106; Siewerdsen’s paragraph [0038]: in the case of mobile C-arm CT, external factors can interfere with CT acquisition (such as a collision between the C-arm and the patient bed during the scan, metallic artifact due to surrounding metallic parts, etc.) should also be taken into account during this process… the field of view may be visualized overlaid onto the video image in real-time; paragraph [0043]: Video augmentation capability could include a direct image of the patient from the perspective of the treatment device, augmented by overlay of various imaging and/or treatment planning information). However, Flexman as modified by Isaacs, Allred and Siewerdsen fails to disclose temporarily disables electronic movement of the movable C-arm at least in a direction that may collide with the physical object.
Feiten discloses temporarily disables electronic movement of the movable C-arm at least in a direction that may collide with the physical object (paragraph [0041]: FIG. 5 shows a further variant of the inventive method for collision avoidance based on the circular movement of the C-arm 1 along path B upon the calculation of an avoidance or stopping movement).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman, Isaacs, Allred and Siewerdsen’s to disable electronic movement as taught by Feiten, to create monitoring of the spatial environment of a mobile device, in which actions for the prevention of collisions in the case of a danger of collision are performed with a minimal time delay.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flexman U.S. Patent Application 20190371012 in view of Isaacs U.S. Patent Application 20130342578, in view of Siewerdsen U.S. Patent Application 20140049629, and further in view of Esterberg U.S. Patent Application 20160324580.
Regarding claim 17, Flexman as modified by Isaacs and Siewerdsen discloses the processor determines the dimensional location and angular orientation of the imaging signal transmitter and the detector panel from navigation markers attached to the imaging scanner (Siewerdsen’s paragraph [0035]: mounting the tracker 12 on the body of the imager or treatment device 14 (e.g., C-arm or radiation therapy system linear accelerator gantry); paragraph [0025]: At least part of the imaging or treatment device 14 is movable relative to a patient 16 and the tracker device 12 is movable therewith relative to the patient 16; paragraph [0042]: The pose of the tracker fiducial with respect to the tracker 12 and the X-ray fiducial with respect to the C-arm 14 can be measured simultaneously by the tracker and an X-ray image). However, Flexman as modified by Isaacs and Siewerdsen fails to disclose the display device comprises a see-through display screen that displays graphical images while allowing transmission of incident ambient light therethrough, the camera, the display device, and the processor are each supported by connection to the headset frame.
Esterberg discloses the display device comprises a see-through display screen that displays graphical images while allowing transmission of incident ambient light therethrough (paragraph [0139]: Subsequent processing may be done by raytrace software or equivalent means for generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image), 
the camera, the display device, and the processor are each supported by connection to the headset frame (paragraph [0091]: The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer...; paragraph [0093]: A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225... Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105; paragraph [0068]: One or more processors may be integrated into the display, sensor and communications modules of an apparatus of the invention, and may communicate with other microprocessors or with a network via wireless or wired connections known to those skilled in the art).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman, Isaacs, Siewerdsen’s to use headset frame as taught by Esterberg, to provide computer-assisted surgical navigation.

Regarding claim 18, Flexman as modified by Isaacs, Siewerdsen and Esterberg discloses the method of Claim 16, wherein: 
the AR display device is part of an AR headset (Esterberg’s headset 105); and
the AR headset comprises a network interface, the camera, and a first processor which is configured to perform the operation of obtaining the digital image from the camera and an operation of communicating the digital image through the network interface toward an AR predictive visualization computer, wherein the AR display device includes a see-through display screen that displays graphical images while allowing transmission of incident ambient light therethrough, and wherein the AR predictive visualization computer comprises a network interface configured to communicate with the network interface of the AR headset (Esterberg’s paragraph [0139]: Subsequent processing may be done by raytrace software or equivalent means for generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image; paragraph [0091]: The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer...; paragraph [0093]: A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225... Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105; paragraph [0068]: One or more processors may be integrated into the display, sensor and communications modules of an apparatus of the invention, and may communicate with other microprocessors or with a network via wireless or wired connections known to those skilled in the art), 
a second processor which is configured to perform the operations of identifying the pose of the gantry, determining the range of motion of the movable C-arm, generating the graphical object, and providing the graphical object through the network interface toward the AR headset for display on the display screen (Isaacs’ paragraph [0038]: As the C-arm moves, changing orientation off of pure AP, the image processing device evaluates the C-arm position data obtained from the tracking device 230 to determine the new orientation for trajectory arrow 255; paragraph [0068]: One or more processors may be integrated into the display, sensor and communications modules of an apparatus of the invention, and may communicate with other microprocessors or with a network via wireless or wired connections known to those skilled in the art; Siewerdsen’s paragraph [0043]: Video augmentation capability could include a direct image of the patient from the perspective of the treatment device, augmented by overlay of various imaging and/or treatment planning information; Esterberg’s paragraph [0068]: One or more processors may be integrated into the display, sensor and communications modules of an apparatus of the invention, and may communicate with other microprocessors or with a network via wireless or wired connections).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Flexman, Isaacs, Siewerdsen’s to use headset frame as taught by Esterberg, to provide computer-assisted surgical navigation.

Allowable Subject Matter

Claim 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 is about the step of providing the arcuate object for display comprises providing a circular object for display as an overlay relative to the gantry and with a pose that indicates an interior region of the movable C-arm that will not be contacted by the at least one of the imaging signal transmitter and the detector panel when moved along the arc through the range of motion.
The closest prior art Flexman 20190371012 discloses FIG. 5 shows an image 153 of an imaging device having a c-arm 154 on an augmented reality display device 106. The graphic processing module 110 is configured to generate a contextual overlay 156 which represents the areas needed for clearing during an image acquisition process so that the c-arm 154 may freely move without hitting any objects. The user when viewing the contextual overlay 156 on the augmented reality display device can easily determine if an object is within the region that requires clearance and may then remove the object from the region (paragraph [0050]); Siewerdsen 20140049629 discloses external factors can interfere with CT acquisition (such as a collision between the C-arm and the patient bed during the scan, metallic artifact due to surrounding metallic parts, etc.) should also be taken into account during this process… the field of view may be visualized overlaid onto the video image in real-time (paragraph [0038]); Feiten 20110224904 discloses FIG. 5 shows a further variant of the inventive method for collision avoidance based on the circular movement of the C-arm 1 along path B upon the calculation of an avoidance or stopping movement (paragraph [0041]); Heuscher 20060159220 discloses two sets of acquired projections are preferably combined with a weighted transition region that corresponds to the amount of overlap between the two conebeams, and reconstructed to produce a volume with almost twice the coverage of a single circular orbit (paragraph [0055]); Reif 20180373412 discloses the safe region can be a circular region corresponding to a middle portion within the bounding box and the warning region can be a ring portion surrounding the circular region of the safe region (paragraph [0018]). However, the feature applicant claimed is distinguished form those prior art. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 4-6 depend on claim 3, are objected base on same reason as claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616